      Case 1:19-cv-04844-DLC Document 103 Filed 10/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 CHRIS KOSACHUK,                         :            19cv4844 (DLC)
                                         :
                          Plaintiff,     :                  ORDER
                                         :
 NLG, LLC,                               :
                                         :
                          Intervenor,    :
                                         :
                 -v-                     :
                                         :
 SELECTIVE ADVISORS GROUP, LLC,          :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

     An Opinion of September 30, 2019 granted Selective Advisors

Group, LLC’s motion to dismiss this action, holding that this

Court lacked subject matter jurisdiction pursuant to the Rooker-

Feldman doctrine, or, in the alternative, because this action is

time-barred.   Kosachuk v. Selective Advisors Grp., LLC, 2019 WL

4805742, at *1 (S.D.N.Y. Sept. 30, 2019).        A subsequent order

denied Chris Kosachuk’s motion for reconsideration.          Kosachuk v.

Selective Advisors Grp., LLC, 2019 WL 5965217, at *1 (S.D.N.Y.

Nov. 13, 2019).

     On September 15, 2020, the Second Circuit Court of Appeals

vacated in part and affirmed in part the September 30 Order

dismissing the case.    Kosachuk v. Selective Advisors Grp., LLC,

2020 WL 5523521, at *3 (2d Cir. Sept. 15, 2020).         The Court of

Appeals held that, although the Rooker-Feldman doctrine did not

deprive this Court of jurisdiction, this action was nonetheless
         Case 1:19-cv-04844-DLC Document 103 Filed 10/14/20 Page 2 of 2



untimely.     Id. at *2-3.     The Court of Appeals remanded the

action to this Court with instructions to dismiss the case as

untimely.     Id. at *3.    The mandate returning jurisdiction to

this Court was issued on October 8, 2020.

     Under New York law, a plaintiff must bring “an action based

upon fraud” within “the greater of six years from the date the

cause of action accrued or two years from the time the plaintiff

or the person under whom the plaintiff claims discovered the

fraud, or could with reasonable diligence have discovered it.”

N.Y. C.P.L.R. 213(8).       Kosachuk seeks to void a New York state

court judgment entered in February 2012 on the basis that the

judgment was fraudulently obtained.          Kosachuk was aware of that

judgment by at least March 13, 2013.          Nevertheless he did not

file this action until May 24, 2019, long after the statute of

limitations had lapsed.        Accordingly, this action is time-

barred.     It is hereby

     ORDERED that this action is dismissed.           The Clerk of Court

is directed to close this case.

     SO ORDERED:

Dated:       New York, New York
             October 14, 2020

                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
